Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 15, 2014

                                     No. 04-14-00553-CR

                                        Frank LARA,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR1129
                           Honorable Ray Olivarri, Judge Presiding


                                        ORDER

     The court reporter’s notification of late record is NOTED. The reporter’s record is due
November 11, 2014. No further extensions will be granted.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of October, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court